No question of law is presented. Whether in accepting and collecting the defendants' check the plaintiff assented to the defendants' proposition that the money so received should be deemed to be in full settlement of the claim is a question of fact, not of law. Pike v. Buzzell, 75 N.H. 486; S.C., 76 N.H. 120. The fact being found that the plaintiff accepted the defendants' payment in accordance with the terms of the check and the printed indorsement, it would be useless to consider whether the evidentiary facts reported are as matter of law inconsistent with the opposite conclusion. Neither fraud nor mistake is charged. The verdict and judgment for the defendants are the legal results of the findings of fact.
Exception overruled.
All concurred.